SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

776
CA 12-00703
PRESENT: CENTRA, J.P., PERADOTTO, SCONIERS, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF THE APPLICATION FOR DISCHARGE
OF TIMOTHY SKINNER, CONSECUTIVE NO. 126970, FROM
CENTRAL NEW YORK PSYCHIATRIC CENTER PURSUANT
TO MENTAL HYGIENE LAW SECTION 10.09,
PETITIONER-APPELLANT,

                    V                              MEMORANDUM AND ORDER

STATE OF NEW YORK, NEW YORK STATE OFFICE OF
MENTAL HEALTH, AND NEW YORK STATE DIVISION OF
PAROLE, RESPONDENTS-RESPONDENTS.


EMMETT J. CREAHAN, DIRECTOR, MENTAL HYGIENE LEGAL SERVICE, UTICA
(CRAIG P. SCHLANGER OF COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Oneida County (Joseph
E. Fahey, A.J.), entered March 9, 2012 in a proceeding pursuant to
Mental Hygiene Law article 10. The order, among other things,
continued petitioner’s commitment to a secure treatment facility.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioner was previously deemed to be a dangerous
sex offender requiring civil confinement and was committed to a secure
treatment facility (see Mental Hygiene Law § 10.01 et seq.).
Petitioner now appeals from an order, entered after an evidentiary
hearing, continuing his confinement in a secure treatment facility
(see § 10.09 [h]). We affirm. We reject petitioner’s contention that
Supreme Court failed to “state in its decision ‘the facts it deem[ed]
essential’ to its determination” (Matter of Jose L. I., 46 NY2d 1024,
1025, quoting CPLR 4213 [b]). “To comply with CPLR 4213 (b), a court
need not set forth evidentiary facts, but it must state those ultimate
facts essential to its decision” (Matter of Erika G., 289 AD2d 803,
804). Here, the court’s “decision, despite its brevity, fully
complies” with section 4213 (b) (Vance Metal Fabricators v Widell &
Son, 50 AD2d 1062, 1063). Specifically, the decision sets forth the
court’s finding that petitioner continues to suffer from “a mental
abnormality involving such a strong predisposition to commit sex
offenses, and such an inability to control behavior, that [he] is
likely to be a danger to others and to commit sex offenses if not
                                 -2-                            776
                                                          CA 12-00703

confined to a secure treatment facility” (§ 10.03 [e]).

     We reject petitioner’s further contention that respondents failed
to prove by clear and convincing evidence that he is a dangerous sex
offender requiring continued confinement (see generally Matter of
State of New York v High, 83 AD3d 1403, 1403, lv denied 17 NY3d 704;
Matter of State of New York v Motzer, 79 AD3d 1687, 1688). While
there was conflicting expert testimony with respect to the need for
petitioner’s continued confinement, “[t]he trier of fact [was] in the
best position to evaluate the weight and credibility of conflicting
expert . . . testimony,” and here the record supports the court’s
determination to credit the opinion of respondents’ expert over that
of petitioner’s expert (Matter of State of New York v Donald N., 63
AD3d 1391, 1394).




Entered:   July 5, 2013                         Frances E. Cafarell
                                                Clerk of the Court